Citation Nr: 1329364	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 
21, 2001, for the award of service connection for tinnitus.

2.  Entitlement to an increased rating for the lumbosacral 
strain, superimposed on spina bifida occulta, currently 
evaluated as 10 percent disabling prior to March 2, 2007, 
and 20 percent disabling beginning March 2, 2007. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1973, and from July 1975 to November 1978.

The Veteran's claims come before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision of the U.S. Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied a 
disability rating in excess of 10 percent for the lumbar 
spine disability and which denied an earlier effective date 
for the service-connected tinnitus.  A subsequent July 2007 
rating decision increased the Veteran's disability rating 
for the lumbar spine disability to 20 percent disabling, 
retroactively effective from March 2, 2007.  The Veteran 
then perfected timely appeals of these issues. 

In May 2013, the Veteran testified before the undersigned at 
the local RO (Travel Board hearing).  A copy of the hearing 
transcript has been associated with the claims file.

The Board notes that additional VA treatment records were 
added to the Veteran's Virtual VA paperless claims file 
after the most recent August 2012 Supplemental Statement of 
the Case (SSOC), and no waiver from the Veteran or his 
representative was received.  However, these records are not 
pertinent to the earlier effective date issue being 
dismissed below.  Additionally, as the lumbar spine claim is 
being remanded for further development, these VA records 
will be reviewed by the Agency of Original Jurisdiction 
(AOJ) in the first instance.  As such, a waiver for this 
evidence is not necessary.  38 C.F.R. §§ 20.800, 20.1304 
(2012).

The Board notes that throughout the Veteran's appeal, he has 
argued that he is currently unemployable due to his service-
connected disabilities.  In this regard, a January 2013 
rating decision granted entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), retroactively effective 
August 25, 2011.  The Veteran has not appealed this grant, 
and the TDIU issue is not currently before the Board.  
Regarding entitlement to a TDIU prior to August 25, 2011, 
this issue was denied by the RO in rating decisions dated in 
May 2008 and June 2009, during the course of this appeal.  
Therefore, the Board finds that a TDIU claim does not need 
to be included in the Veteran's lumbar spine disability 
appeal, consistent with Rice v. Shinseki, 22 Vet. App. 447 
(2009), as this issue has already been considered by the 
AOJ.  

The Veteran's Virtual VA records were also reviewed and 
considered in preparing this decision and remand.

The issue of entitlement to an increased rating for the 
lumbosacral strain, superimposed on spina bifida occulta is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was awarded service connection for tinnitus 
in a February 2002 rating decision, retroactively effective 
from February 21, 2001.  The Veteran did not voice 
disagreement with the assigned effective date in the year 
after he was notified of the rating decision.

2.  The effective date for the service connection grant for 
tinnitus became final in February 2003. 

3.  The Veteran's claim for an earlier effective date for 
the grant of service connection for tinnitus was received in 
October 2006. 



CONCLUSION OF LAW

The claim for an effective date earlier than February 21, 
2001 for the grant of service connection for tinnitus is 
freestanding.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a), 
7104(b), 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.104, 20.302, 20.1100, 20.1103, 20.1104 (2012); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify a claimant of the 
information and evidence necessary to substantiate the 
claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) 
(2012).  Under the VCAA, VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  
In this case, the Board finds that no further action is 
necessary pursuant to the VCAA.  As described below, the 
Veteran's appeal must be dismissed as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA 
notice or development action is harmless error.  Pratt v. 
Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (holding that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive).  

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400. 

The effective date of an evaluation and award of 
compensation on an original claim for compensation will be 
the day following separation from the active duty service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2012).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
38 C.F.R. § 3.155 (2012).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

In this case, the Veteran contends that he is entitled to an 
effective date earlier than February 21, 2001, for the award 
of service connection for tinnitus because he has 
experienced tinnitus since his active duty discharge in 
1978.  In a February 2002 rating decision, the RO granted 
service connection for tinnitus, retroactively effective 
from February 21, 2001.  The Veteran was notified of the 
decision and of his appellate rights, but he did not 
initiate an appeal regarding the effective date.  
Furthermore, new and material evidence pertinent to the 
issue was not received within the one year following the 
February 2002 decision.  See 38 C.F.R. § 3.156(b) (2012).  
Therefore, the February 2002 decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2012).  

That being the case, the Veteran could attempt to overcome 
the finality of the February 2002 decision in one of two 
ways, by a request for revision of the decision based on 
CUE, or by a claim to reopen based upon new and material 
evidence.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 
(2006) citing Cook v. Principi, 318 F.3d 1334, 1339 (Fed. 
Cir. 2002) (en banc); 38 U.S.C. § 5109A(a) ("A decision by 
the Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error. If evidence establishes the 
error, the prior decision shall be reversed or revised."); 
38 U.S.C. § 5108 ("If new and material evidence is presented 
or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."); Andrews v. 
Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).

Of the two, because the proper effective date for an award 
based on a claim to reopen can be no earlier than the date 
on which that claim was received, 38 U.S.C. § 5110(a), only 
a request for revision premised on CUE could result in the 
assignment of an earlier effective date for the grant of 
service connection for tinnitus.  Rudd, 20 Vet. App. at 299-
300 citing Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. 
Cir. 2005) ( "[A]bsent a showing of [clear and unmistakable 
error, the appellant] cannot receive disability payments for 
a time frame earlier than the application date of his claim 
to reopen, even with new evidence supporting an earlier 
disability date."); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("When a claim to reopen is successful and the 
benefit sought is awarded readjudication, the effective date 
is the date of the claim to reopen."); Bingham v. Principi, 
18 Vet. App. 470, 475 (2004).

Here, a claim of CUE in the February 2002 rating decision 
(or any prior rating decision) is not properly before the 
Board.  Rather, the Veteran has essentially requested that 
his claim be processed as some form of freestanding claim 
for an earlier effective date.  In so doing, the Veteran has 
improperly raised a freestanding claim for an earlier 
effective date in an attempt to overcome the finality of the 
February 2002 RO decision.  Consequently, his appeal on this 
issue must be dismissed.  Rudd, 20 Vet. App. at 300 
(vacating the decision because the Board erred to the extent 
that it entertained such an improper claim without imposing 
the strictures of finality).


ORDER

The claim of entitlement to an effective date earlier than 
February 21, 2001 for the grant of service connection of 
tinnitus is dismissed.

REMAND

Inasmuch as the Board regrets the additional delay of this 
appeal, a remand is required before the remaining claim can 
be properly adjudicated.   

Initially, at his Board hearing, the Veteran testified that 
he had recently received medical treatment from Scott and 
White medical providers for his lumbar spine disability, to 
include back injections.  Upon remand, the RO/AMC should 
obtain these private treatment records, as they are 
pertinent to the Veteran's claim.  See 38 U.S.C.A. § 
5103A(a)(1), (b)(1), (c)(1) (West 2002).

Additionally, the Veteran's Social Security Administration 
(SSA) disability benefits records are contained in the 
Veteran's Virtual VA paperless claims file.  However, the 
SSA decision associated with these records is not contained 
in the Virtual VA claims file.  The Virtual VA claims file 
does contain several documents titled, "Medical Treatment 
Records Furnished by SSA."  One of these documents could not 
be opened and this may be the document containing the SSA 
decision.  However, the SSA CD, from which the documents 
were scanned into Virtual VA, is also not contained in the 
paper claims file.  Therefore, upon remand, the AMC should 
locate and associate the Veteran's SSA disability benefits 
decision with the claims file.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); see Golz v. Shinseki, 590 F.3d 1317, 
1320 (Fed. Cir. 2010); see also 38 C.F.R. § 3.159(c)(2) 
(2012).

Finally, the Veteran's lumbar spine disability is currently 
rated under 38 C.F.R. 
§ 4.71a, DC 5237 (2012), which considers the Veteran's 
limitation of motion of the lumbar spine in determining the 
appropriate disability rating.  The Court has held that 
examinations provided to evaluate the extent of a Veteran's 
functional loss of the musculoskeletal system under rating 
codes based on limitation of motion must determine whether 
any pain found to be present could significantly limit 
functional ability during flare-ups or upon repetitive 
motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 
38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202, 
205-6 (1995).  These determinations, should, if feasible, be 
portrayed in terms of the additional range-of-motion loss 
due to pain on use or flare-ups.  Id.  Where this 
information is not provided in the examination report, or 
the report does not include an explanation for why this 
information could not feasibly be provided, the examination 
report is inadequate for rating purposes.  Mitchell, 25 Vet. 
App. at 32.  

At the recent VA spine examination in October 2011, the 
Veteran complained of flare-ups.  The DeLuca and Mitchell 
requirements were not adequately addressed.  The examiner 
did not describe any resultant functional loss in range of 
motion due to flare-ups in terms of degrees.  Given the 
necessary additional development noted above, the time 
length since the Veteran was last examined, and the 
aforementioned deficiency in the examination report, the 
Board finds that the Veteran must be afforded another VA 
examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain the 
specific names and addresses of his 
private medical providers for the 
treatment of his lumbar spine 
disability.  Following the Veteran's 
release of these private treatment 
records, obtain and associate the 
records, to include the records from 
Scott and White medical providers.  If 
unable to obtain any identified records, 
then notice of the same to the Veteran 
should be in accordance with 38 C.F.R. 
§ 3.159(e). 

2.  Obtain the decision associated with 
the SSA disability benefits records on 
the Veteran's Virtual VA paperless 
claims file.  (While the underlying 
records are of record, the actual 
decision is not of record.)

3.  After obtaining the above records, 
provide an appropriate VA examination to 
the Veteran in order to assist in 
evaluating the severity of his service-
connected lumbar strain.  The Veteran's 
claims folder must be reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished.  All 
clinical findings should be reported in 
detail.  

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the 
Veteran experiences pain.  The extent of 
any weakened movement, excess 
fatigability, and incoordination on use 
should also be described by the 
examiner.  The examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  If this is not feasible to 
determine without resort to speculation, 
the examiner must provide an explanation 
for why this is so.  

The examiner should also express an 
opinion concerning whether there would 
be additional functional impairment on 
repeated use or during flare-ups.  The 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree 
of additional range of motion loss.  If 
this is not feasible to determine 
without resort to speculation, the 
examiner must provide an explanation for 
why this is so.  

4.  After the above actions have been 
completed, readjudicate the Veteran's 
claim.  If the claim remains denied, 
issue to the Veteran and his 
representative a Supplemental Statement 
of the Case (SSOC).  Afford them the 
appropriate period of time within which 
to respond thereto.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


